Citation Nr: 1456776	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to restoration of a 10 percent rating for a skin disability for the period from August 1, 2010, to December 23, 2013. 

2.  Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.  

3.  Entitlement to a rating in excess of 10 percent prior to December 23, 2013, and in excess of 30 percent from December 23, 2013, for a skin disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to October 2002 and from March 2003 to May 2004.  

This matter is on appeal from rating decisions in May 2010 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that in a March 2014 rating decision, the Veteran's rating for her skin disability was increased from a noncompensable rating to a 30 percent rating, effective December 23, 2013.  Therefore, the Board has limited its consideration of the issues on appeal accordingly.    

The issue of entitlement to service connection for an acquired psychiatric disability was been raised by the Veteran at her hearing before the Board in October 2014.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for thyroid cancer and of entitlement to an increased rating for a skin disability are REMANDED to the AOJ.

FINDING OF FACT

An improvement in the Veteran's skin disability was not adequately demonstrated by the evidence of record at the time of the May 2010 rating decision reducing the rating for the disability from 10 percent to noncompensable, effective August 1, 2010.  


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for a skin disability from August 1, 2010, to December 23, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Codes (DC) 7806, 7820 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has been service connected for a skin disability since May 2007 with a 10 percent disability rating under 38 C.F.R. § 4.118, DCs 7820 and 7806 (2014) (addressing dermatitis or eczema).  In September 2009, the Veteran filed a claim for an increased rating for her skin disability.  In a March 2010 rating decision, the RO proposed to reduce the rating for the Veteran's skin disability to noncompensable.  In a May 2010 rating decision, the rating for the Veteran's skin disability was reduced to noncompensable, effective August 1, 2010.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  The veteran also will be informed that she will have an opportunity for a pre-determination hearing concerning the proposed rating reduction provided that any hearing request is received by VA within 30 days from the date of the notice.  See 38 C.F.R. § 3.105(i) (2014).

Here, the procedural requirements for reducing an assigned disability rating have been met.  Specifically, the March 2010 rating decision was accompanied with a letter from the RO informing the Veteran of procedural rights, including 60 days to submit evidence in favor of her rating and affording her the opportunity for a personal hearing.  Although she did not respond with any additional evidence or request a hearing, she was afforded an appropriate period of time before her rating was reduced in May 2010.  Therefore, the requirements of 38 C.F.R. § 3.105 have been met.  

Nevertheless, the Board determines that the evidence of record does not warrant a reduction from the Veteran's originally assigned 10 percent.  Specifically, in order to warrant a 10 percent rating for her skin disability, the evidence must show that her skin disability causes coverage of at least 5 percent, but less than 20 percent, of the entire body or the exposed areas; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806, 7820 (2014).  

At a VA examination in February 2010, the Veteran stated that her disability had worsened since she was originally service connected for it in 2007.  She specifically stated that she always had a rash on her lower legs, forearms, and hands.  Upon examination, "scattered" and "dry" lesions were noted on the legs, forearms, and hands.  At a July 2010 skin evaluation, "several inflammatory papules" were observed.  

Importantly, the Veteran's statements at her hearing in October 2014 reflect that her skin rash is often worse than that which was observed at her VA examination.  Given the presence of skin lesions to the face, hands, and legs at her VA examination in conjunction with her credible statements that they are sometimes worse, it can be inferred that her skin disability covers at least 5 percent of her body.  

Accordingly, the preponderance of the evidence is for the claim and restoration of the 10 percent rating for the Veteran's skin disability, from August 1, 2010, to December 23, 2013, is warranted.  


ORDER

Entitlement to restoration of a 10 percent rating for a skin disability from August 1, 2010, to December 23, 2013, is granted. 


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

Regarding the Veteran's claim of entitlement to service connection for thyroid cancer, the Board determines that additional development is required in order for there to be compliance with VA's duty to assist.  Specifically, she has asserted that her thyroid cancer is due to exposure to depleted uranium while stationed in the Southwest Asia Theater of operations.  

In general, service connection is warranted on a presumptive basis for certain disorders when the evidence establishes that a veteran participated in a "radiation risk activity," which includes on-site participation in, or within six months following, an atmospheric nuclear detonation.  38 C.F.R. § 3.309(d)(3) (2014).  The evidence does not establish that the Veteran has ever participated in a "radiation risk activity" contemplated by this section, nor has the Veteran so asserted.

However, service connection may also be established if the evidence shows (1) that a veteran was exposed to ionizing radiation, and (2) the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. § 3.311(b).  As a form of cancer, thyroid cancer is a radiogenic disease as is contemplated by 38 C.F.R. § 3.311(b)(2) (2014).

Although 38 C.F.R. §§ 3.309 and 3.311 discuss potential causes of ionizing radiation exposure, neither of those sections discuss the potential impact of ionizing radiation exposure due to the handling of depleted uranium.  The Board will take notice of the fact that depleted uranium, as the remains of a process that extracts the more reactive isotopes of uranium for use in nuclear weapons and reactors, may serve as a minimally radioactive source.  The Board also recognizes that depleted uranium has historically been used in a number of military and non-military applications for decades due to its high density and other unique physical properties.  Some specific applications have included ammunition rounds, storage facilities, ballast, and tank armor.

While depleted uranium handling was not specifically contemplated by VA regulations, 38 C.F.R. § 3.311 does not require affirmative evidence of ionizing radiation exposure before obtaining a dose estimate from the Under Secretary for Benefits.  Rather a dose assessment is required whenever a radiogenic disease has been identified (as it is here) and "it is contended that the disease is a result of exposure to ionizing radiation in service."  38 C.F.R. § 3.311(a)(1).  This is a low threshold and, moreover, the Veteran is not required to produce evidence of her claimed exposure if such exposure is consistent with the nature of her service.  38 C.F.R. § 3.311(a)(4)(ii).

Here, given the wide spread use of depleted uranium, there is insufficient evidence to rebut the Veteran's assertions that she was exposed to ionizing radiation through exposure to depleted uranium during active service.  The Board is also unable to conclude on its own that the handling of depleted uranium did not result in some level of ionizing radiation exposure.  In fact, VA has, on at least two occasions, published studies specifically discussing the potential impact of depleted uranium exposure.  See Determinations Concerning Illnesses Discussed in the Institute of Medicine Report on Gulf War and Health: Updated Literature Review of Depleted Uranium, 75 Fed. Reg. 10,867 (March 9, 2010); Illnesses Not Associated With Service in the Gulf During the Gulf War, 66 Fed. Reg. 35,702 (July 6, 2001).

Therefore, the Board finds that the Veteran's claim of entitlement to service connection for thyroid cancer should be remanded for action in accordance with the procedures outlined in 38 C.F.R. § 3.311, to include obtaining a radiation dosage estimate from the Under Secretary for Health.  

With regard to the Veteran's claim of entitlement to an increased rating for her skin disability, at her October 2014 Board hearing, the Veteran reported that her last VA examination was conducted at the end of a period of flare-up of her skin disability.  Further, the Veteran reported that she continued to experience flare-ups of her skin disability that were occurring with greater frequency and that she was making sure to see her treatment provider during periods of flare-up.  Additionally, the Veteran reported that she had a number of scars resulting from her skin disability, to include one on her neck that was particularly bothersome.  A review of the record shows that the Veteran was last afforded a VA examination of her skin disability in December 2013, and it does not appear from the record that she has ever been afforded a scar examination to determine if she has any compensable scars as a result of her service-connected skin disability.   

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her service-connected skin disability, to specifically include any resulting scars.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Request from the Veteran any specific information regarding her handling of depleted uranium from 2003 to 2004.  She is asked to specifically discuss what depleted uranium objects she handled, how those objects were used, and whether her handling of depleted uranium included any unusual circumstances such as embedded or ingested fragments.  The Veteran should be afforded an appropriate time to respond.

3. Then, the claims file, to specifically include all information pertaining to the Veteran's radiation exposure during active service should be sent to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311.  

4. Then, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311.  

5. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from her service-connected skin disability, to specifically include any resulting scars.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Efforts to afford the Veteran a VA skin examination during a period of flare-up should be made.   

6. Conduct any other development determined to be warranted.

7. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


